PER CURIAM.
The petition seeks review of an adverse decision of a District Court of Appeal, 169 So.2d 512, by a document which he has styled a “petition for a writ of certiorari”.
The document has been filed too late to convey certiorari jurisdiction to this Court. However, excuse for the delay brings this case well within the rule of State ex rel. Ervin v. Smith, et al., Fla., 160 So.2d 518, so the Court will consider the instant petition as an application for habeas corpus.
The application has been carefully examined, Foxworth v. Wainwright, Fla., 167 So.2d 868, and finding it to be without merit, the writ of habeas corpus is denied.
It is so ordered.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.